 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ammed Hassan,                                      No. CV-18-02628-PHX-SRB (BSB)
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Petitioner filed a Motion to Stay this proceeding on October 25, 2018. Respondents
16   filed their response in opposition on October 29, 2018 and Petitioner replied on November
17   8, 2018. On November 14, 2018 the Magistrate Judge issued her Report and
18   Recommendation recommending that Petitioner’s Motion to Stay be denied. Petitioner
19   filed timely written objections on December 3, 2018 to which Respondents filed a response
20   in opposition on December 10, 2018.
21          This Court having made a de novo review will overrule Petitioner’s objections and
22   deny the Motion to Stay.
23          Petitioner’s objections to the Report and Recommendation do not appear to be
24   objecting to the denial of the Motion to Stay so much as arguing whether some of the claims
25   set forth in his Petition are validly before the Court. Any decision on whether Petitioner’s
26   claims have been fully exhausted and are validly presented before this Court will be
27   decided when the Petition is addressed and not discussed in connection with this Motion
28   to Stay. Neither in his Motion nor in his objections has Petitioner set forth any valid basis
 1   to stay his habeas petition pending a ruling by the United States Supreme Court on a
 2   pending Petition for Writ of Certiorari. Therefore,
 3          IT IS ORDERED overruling Petitioner’s objections to the Report and
 4   Recommendation.
 5          IT IS FURTHER ORDERED adopting the Report and Recommendation of the
 6   Magistrate Judge as the Order of this Court. (Doc. 12)
 7          IT IS FURTHER ORDERED denying Petitioner’s Motion to Stay. (Doc. 9)
 8          IT IS FURTHER ORDERED that Petitioner shall file his reply to Respondents’
 9   Limited Answer to his Petition for Writ of Habeas Corpus not later than 30 days from the
10   date of this Order.
11          IT IS FURTHER ORDERED denying as moot Petitioner’s Request for Extension
12   of Time to Allow Petitioner to Gather Records and Case Law. (Doc. 21)
13
14                 Dated this 11th day of December, 2018.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
